Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2022 has been entered. 
Information Disclosure Statement
Prior art Snowbarger et al. was previously cited by Examiner and has thus, been struck-through in the IDS dated 02/02/2022.
Response to Arguments
Applicant’s arguments with respect to claim(s) 5–8, 10 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 5–8, 10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10, Lines 16–17 reads “recording a time profile of at least one of a position of the drive element, a velocity of the drive element, and a pressure provided to the valve drive.”  Limitations “at least one of” as well as “and” cannot exist at the same time according to how the claim is written.  Either position, velocity and pressure of the valve drive element must be present or only one need be selected from the list.  If the former is true, then the limitation “at least one of” should be removed.  If the latter is true, then the limitation “and” should be removed.
Claim 10, Lines 19–20 reads “at least one of a reduction in the velocity of the drive element and an increase in the pressure provided to the valve drive.”  The same issue regarding the limitations “at least one of” as well as “and” exists here.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 5–8, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Snowbarger et al. (USPN 5966679) in view of Bartunek et al. (USPN 7225790 B2).
Regarding Claim 10, Snowbarger discloses a method for detecting play between a drive element of a valve drive and a valve member of a process valve driven by the drive element (Col. 2, Lines 9–19, discusses play between two mechanical components), the method comprising the steps of: - detecting that the deviation (46) between a current position (44) of the drive element and a target position of the drive element prescribed by a first position signal is greater than a predetermined threshold value (Col. 7, Lines and 29–44); and/or - detecting that the target position of the drive element prescribed by the first position signal is in a different movement direction relative to a movement direction of a last executed movement of the drive element; and - performing a play detection procedure in response to at least one of the detected deviation between the current position of the drive element and the target position prescribed by the first position signal being greater than the predetermined threshold value (Col. 7, Lines and 29–36, where the command signal may be greater than the threshold), and the detected target position of the drive element being in a different movement direction relative to the movement direction of the last executed movement of the drive element (Col. 5, Lines 51–67 through Col. 6, Lines 1–4), the play detection procedure comprising: recording a time profile (84) of at least one of a position of the drive element, a velocity of the drive element, and a pressure provided to the valve drive 
Bartunek teaches determining play between a drive element (actuator) and the valve member (Col. 4, Lines 60-64).
It would have been obvious to one having ordinary skill in the art before the time of filing to determine the play between a drive element of the valve drive and a valve member, since it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP §2144.04(VI)(C).
Per the Snowbarger–Bartunek combination, the play detection occurs between the drive element of the valve drive and the valve member, as described in Bartunek.  
The Snowbarger–Bartunek combination teaches the play information comprising a play value indicating an extent of the play between the drive element of the valve drive and the valve member of the process valve driven by the drive element, as seen in Snowbarger figure 2A.  
Regarding Claim 5, Snowbarger discloses further comprising determining, in accordance with at least one of a time and a signal value (Col. 8, Lines 57–61 and Col. 9, Lines 2–17) of the signal characteristic, the play value indicating the extent of the play.  Col. 9, Lines 50–54. 
Regarding Claim 6, Snowbarger discloses further comprising performing the play detection procedure in response to the first position signal (82/84/86).  
Regarding Claim 7, Snowbarger discloses further comprising taking into account, during the play detection procedure, the extent of a position change caused by at least one of the first position signal and the movement direction of the position change caused by the first position signal (46/48).  
Regarding Claim 8, Snowbarger discloses further comprising taking into account, during the play detection procedure, an earlier position of the drive element (42), which was caused by a second position signal provided before the first position signal (46/48).  
Regarding Claim 12, Snowbarger discloses the play detection procedure is performed in a normal operation of the positioning device during a normal movement of the drive element, which normal movement serves to influence a process fluid flow in the normal operation.  Col. 2, Lines 66–67 through Col. 3, Lines 1–11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa L. Hicks whose telephone number is 571-272-9552. The examiner can normally be reached Monday-Friday (9:30AM-5:00PM EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Angelisa L. Hicks/
Primary Examiner
Art Unit 3753